LEMMON, Circuit Judge (concurring).
I concur in the result.
As disclosed in the majority opinion, the liquor license applied for would have expired on December 31, 1954. This cause is therefore moot, and the case should be dismissed for that reason.
One of the Supreme Court decisions cited in the majority opinion teaches that this Court should not assume jurisdiction of moot causes. In Old Colony Trust Co. v. Commissioner, 1929, 279 U.S. 716, 724, 49 S.Ct. 499, 502, 73 L.Ed. 918, Mr. Chief Justice Taft said:
“The Circuit Court of Appeals is a constitutional court under the definition of such courts as given in the Bakelite case, supra, and a case or controversy may come before it, provided it involves neither advisory nor executive action by it.” (Emphasis supplied.)
Accordingly, I find myself unable to agree with the majority that we should decide this case upon a difficult Constitutional principle, when we have another jurisdictional basis upon which to settle it — an issue so plain that a layman, looking at the expiration date of his license, could ascertain whether he had a case or not; so plain, in other words, that it requires no recondite Constitutional exegesis to determine it.
For the reasons fully set forth in my concurring opinion in Boggess on behalf of City of Fairbanks v. Berry Corporation, 9 Cir., 233 F.2d 389, 16 Alaska 257, I believe that the order below should be vacated, and the case remanded to the District Court with a direction to dismiss..